625 F.3d 1132 (2010)
Troy MATTOS; Jayzel Mattos, Plaintiffs-Appellees,
v.
Darren AGARANO; Ryan Aikala Stuart Kunioka; Halayudha MacKnight, Defendants-Appellants, and
Maui County, Defendant.
No. 08-15567.
United States Court of Appeals, Ninth Circuit.
October 4, 2010.
Eric A. Seitz, Esquire, Lawrence I. Kawasaki, Esquire, Law Office of Eric A. Seitz, Della Au Belatti, Honolulu, HI, for Plaintiffs-Appellees.
Moana Monique Lutey, Deputy Corporation Counsel, Department of the Corporation Counsel, Wailuku, HI, for Defendants-Appellants.
Prior report: 590 F.3d 1082.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.